t c memo united_states tax_court sheldon sapoznik and melissa mccrossen petitioners v commissioner of internal revenue respondent docket no filed date norman d mckellar for petitioners william benjamin mcclendon and william walter kiessling for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency dated date respondent determined deficiencies in the federal_income_tax of petitioners and accuracy- 1the parties have stipulated that this date is incorrect and that the correct date is date related penalties under sec_6662 a for the tax_year sec_2014 and sec_2015 for tax_year respondent determined a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure for tax_year respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure on date petitioners timely filed a petition with this court for redetermination in respondent’s first amendment to answer filed on date respondent increased petitioners’ deficiency and accuracy-related_penalty for each of the years the two issues remaining for decision are whether petitioners were engaged in their horse-related activities with the objective of making a profit 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 3an increase is due to respondent’s determination that certain expenses deducted were not ordinary and necessary expenses relating to petitioners’ horse-related activity additional tax of dollar_figure under sec_72 applies to mr sapoznik on the distribution from retirement accounts of dollar_figure the parties have stipulated and the record contains evidence in the form of a civil penalty approval form that respondent complied with the requirements of sec_6751 in the notice_of_deficiency see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 further respondent concedes the increased accuracy-related_penalties in respondent’s first amendment to answer dated date as respondent did not comply with sec_6751 see graev v commissioner 149_tc_485 pincite within the meaning of sec_183 and whether the expense deductions claimed were allowable under sec_162 findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when petitioners filed their petition with this court they resided in tennessee i petitioners’ background mr sapoznik and ms mccrossen have been married over nine years ms mccrossen works as a regional sales manager mr sapoznik after resigning in from his job of over years as a health inspector started a winery waste water equipment sales business in the early 1990s mr sapoznik began horse riding as a hobby in the mid- 1990s mr sapoznik purchased his first horse which was shown by his ex-wife for five or six years until the purchase of a second horse which mr sapoznik rode in local shows and for enjoyment petitioners first reported a horse-related activity on their schedule c profit or loss from business for since 4because the court finds below that petitioners did not carry on their horse-related activities with the objective of making a profit within the meaning of sec_183 the court need not decide whether the expenses were allowable as deductions under sec_162 petitioners have not reported any horse-related activity on their schedule c but they currently own a horse5 which mr sapoznik rides and shows as a hobby ii horse-related activities for each year at issue petitioners reported separate schedule c horse-related activities for rs noble heir and alhambra valley arabians llc alhambra valley no written business plan was created for either but petitioners kept a mileage log for their horse-related activities including travel invoices and receipts no other bookkeeping was performed for either horse-related activity a rs noble heir in petitioners purchased rs noble heir a stallion and received a business license in the horse’s name with the intention of earning stud fees rs noble heir was sent to a horse training facility kiesner training inc kiesner for several months in before being returned to california by yearend petitioners’ rs noble heir horse-related activity ceased in when the horse became ill and unexpectedly died before the earning of any stud fees 5mr sapoznik purchased a horse happened in vegas in for dollar_figure which he rides in shows and as a hobby b alhambra valley on date petitioners purchased a gelding major sugarfixx for dollar_figure this purchase led petitioners to create alhambra valley in date mr sapoznik began showing major sugarfixx in and in the horse gained a top placement at nationals at that time the horse was being advertised7 for sale at the shows for dollar_figure petitioners sold major sugarfixx to the owners of kiesner for dollar_figure in iii horse-related activities financials for the tax_year sec_2014 and sec_2015 years at issue the net profits and losses on petitioners’ horse-related activities reported on schedules c are as follows 6alhambra valley was formed in the state of california later it was dissolved and reformed at the end of in north carolina 7this marketing was done by word of mouth mr sapoznik testified to having a sales video made for dollar_figure however there is nothing in the record showing that the video was actually used to market major sugarfixx schedule c year rs noble heir rs noble heir alhambra valley alhambra valley total gross_income total expenses net profit loss -0- -0- big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners’ have never in any year made a profit from either schedule c horse-related activity i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 if however the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 and the burden_of_proof is on the commissioner with respect to any new_matter raised in his answer or amendment thereto rule a see 131_tc_185 supplementing tcmemo_2007_340 ii sec_183 taxpayers may generally deduct all ordinary and necessary business_expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business sec_162 in general no deductions are allowable for expenses_incurred in connection with activities not engaged in for profit such as activities carried on primarily as a sport or hobby or for recreation except to the extent provided by sec_183 discussed infra sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of relevant factors to be considered in determining whether an activity is engaged in for profit to be engaged in for profit the activity must be engaged in for the primary purpose and with the dominant hope and intent of realizing a profit hayden v commissioner tcmemo_1988_310 aff’d 889_f2d_1548 6th cir a taxpayer’s expectation of profit need not be reasonable but it must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs 70_tc_715 aff’d 615_f2d_578 2d cir 68_tc_696 63_tc_375 a mere declaration of profit objective is not controlling and the court will give greater weight to all objective facts and circumstances than to a taxpayer’s statement of intent with regard to the activity 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs generally sec_183 creates a presumption of a profit objective if for three of the five taxable years ending with the year at issue gross_income exceeds the deductions attributable to the activity in cases such as this one where the activity consists in major part of the breeding training showing or racing of horses a presumption of profit objective exists if gross_income exceeds the deductions for two of the seven taxable years ending with the year at issue sec_183 petitioners’ horse-related activities have not turned a profit since they were commenced and thus the presumption created by sec_183 does not apply respondent alleges that the loss deductions attributable to petitioners’ horse-related activities are not allowed on the grounds that the activities giving rise to the losses were not engaged in for profit within the meaning of sec_183 petitioners contend that the horse-related activities were engaged in for profit sec_1_183-2 income_tax regs provides a nonexclusive list of factors to consider in evaluating a taxpayer’s profit objective such as the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and whether elements of personal pleasure or recreation were involved no single factor is determinative of the taxpayer’s intention to make a profit and more weight may be given to some factors than others 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir see dunn v commissioner t c pincite sec_1 b income_tax regs we analyze the facts and circumstances in the light of the applicable factors listed in the regulation a manner in which activity is conducted the fact that the taxpayer carries on an activity in a businesslike manner may indicate a profit_motive sec_1_183-2 income_tax regs this determination requires that we consider whether the taxpayer maintained complete and accurate books_and_records conducted the activity in a manner resembling that in which successful practitioners conduct similar_business activities changed operating methods adopted new techniques or abandoned unprofitable activities in a manner consistent with an intent to improve profitability and prepared a business plan id see keating v commissioner tcmemo_2007_309 wl at numerous court opinions mention that a businesslike operation often would involve a business plan aff’d 544_f3d_900 8th cir petitioners did not create written business plans for their horse-related activities nor did they maintain complete books_or_records mr sapoznik testified that his business plan was to have major sugarfixx stabled and trained at kiesner in hopes of winning or placing in the top at nationals and then selling the horse for a profit mr sapoznik believed stabling the horse at kiesner and personally receiving lessons on showmanship would lead to success at nationals and greatly increase the value of the horse mr sapoznik testified to his desire to repeat this plan with other horses sired by major sugarfixx’s father majesteit for a 8mr sapoznik described this as prong of a two-pronged business plan however the court finds prong to be a continuation of the alleged business plan continued taxpayer’s books_and_records to indicate a profit_motive the taxpayer should use the books_and_records as analytic and diagnostic tools in an effort to achieve profitability nissley v commissioner tcmemo_2000_178 wl at the only records are a mileage log receipts and invoices petitioners’ recordkeeping represents nothing more than an effort to substantiate expenses reported on their returns because of the lack of record keeping petitioners could not meaningfully analyze profitability and make informed decisions in a manner resembling that of a similar_business further perhaps the most important indication of whether an activity is being carried on in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see dodge v commissioner tcmemo_1998_89 wl at aff’d without published opinion 188_f3d_507 6th cir petitioners did not change their horse-related activities in an implemented effort to reduce expenses or generate income the alleged plan was to merge rs noble heir into continued enacted with major sugarfixx the plan was still to buy horses at a young age stable them at kiesner and subsequently sell them at an increased value mr sapoznik testified this plan ended upon the death of majesteit in he did not have a contract to buy another horse sired by majesteit and had not purchased a horse before majesteit’s death in alhambra valley but the death of rs noble heir caused this plan to become moot there was no calculated change petitioners simply carried on business without replacing rs noble heir with a subsequent stallion accordingly this factor favors respondent b expertise of taxpayer or his advisers preparation for an activity by the extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit_motive sec_1_183-2 income_tax regs see 72_tc_659 petitioners argue9 that by having horses stabled at kiesner they sought out advisers we find this argument unavailing and agree with respondent’s argument that kiesner was not sought out to provide expertise on petitioners’ horse-related activity accordingly this factor favors respondent c taxpayer’s time and effort devoted to the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if 9all references to petitioners’ arguments refer to petitioners’ testimony at trial and petitioners’ counsel’s opening and closing arguments the activity does not have substantial personal or recreational aspects sec_1_183-2 income_tax regs if however a taxpayer spends little time on the activity but hires a competent and qualified_person to carry on the activity a profit_motive may still be indicated id while mr sapoznik had retired from his previous employment he started a similar_business in the private sector petitioners argue that mr sapoznik expended a tremendous amount of time and effort carrying on their horse-related activities this argument is not supported by the facts the bulk if not all of mr sapoznik’s time spent with major sugarfixx was personally being trained how to be a better showman and participant in shows further there is no evidence other than petitioners’ testimony to show that the hiring of kiesner was intended to help petitioners carry on their horse-related activities for profitdollar_figure accordingly this factor favors respondent d expectation that assets used in the activity may appreciate an expectation that assets used in the activity will appreciate in value and therefore may produce an overall economic profit may indicate a profit_motive even if the taxpayer derives no operational profit sec_1_183-2 income_tax 10mr sapoznik testified to his belief that for rs noble heir to be a more valuable sire the horse would need to gain accolades experience and exposure however nothing in the record other than testimony supports this belief regs a profit objective however may be inferred from such expected appreciation of the activity’s assets only where the expected appreciation exceeds the operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner tcmemo_2012_207 wl at see golanty v commissioner t c pincite mr sapoznik testified to his belief that major sugarfixx’s value would greatly increase with a placement in the top at nationals however after placing in the top in major sugarfixx was sold for dollar_figure resulting in no gain on the sale petitioners argue that since the sale major sugarfixx has become a national champion and thus the expectation of appreciation was there respondent argues there is no credible_evidence in the record that the expectation of future appreciation of major sugarfixx even begins to approach the amounts of losses reported on petitioners’ schedules c the court agrees with respondent disregarding the flaws in considering appreciation under new ownership the losses attributable to major sugarfixx dollar_figure surpassed the highest alleged sale value dollar_figure by dollar_figure 11the court has alhambra valley’s schedule c information for and in a tax_year not at issue petitioners reported a loss of dollar_figure accordingly this factor favors respondent e taxpayer’s financial status a lack of substantial income from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if losses from the activity generate substantial tax benefits may indicate the activity is not engaged in for profit especially if personal or recreational elements are involved id see golanty v commissioner t c pincite petitioners argue that this may be the single greatest factor outside of mr sapoznik’s testimony because petitioners are not taxpayers who could just frivolously put dollar_figure into a horse business because it was a hobby this argument is contradicted by mr sapoznik’s testimony that in petitioners bought for dollar_figure a horse which mr sapoznik rides as a hobby petitioners generated a comfortable gross_income for the years at issue outside of their horse-related activitiesdollar_figure the horse-related activities did not generate profit and provided no financial benefit other than the potential for generous tax savings 12on their and form sec_1040 u s individual_income_tax_return petitioners reported wages of dollar_figure and dollar_figure respectively accordingly this factor favors respondent iii conclusion the remaining factors either do not apply or do not favor petitioners’ position as petitioners concede that the carrying on of similar or dissimilar activities does not apply in the current case did not generate any profits or have a history of profits during their operation of their horse-related activities and concede that there were elements of personal pleasure and enjoyment after considering the factors listed in sec_1_183-2 income_tax regs and the facts and circumstances of this case we conclude that petitioners did not engage in their horse-related activities with the primary purpose of realizing a profit accordingly we hold that petitioners’ horse-related activities during the years at issue were not activities engaged in for profit within the meaning of sec_183 we have considered all other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
